Exhibit 99.1 FOR IMMEDIATE RELEASE Nicole Culbertson (650) 849-1649 Essex Announces Third Quarter 2010 Earnings Results Year to Date Essex Has Acquired Ten Communities for $460 Million Palo Alto, California – November 3, 2010 - Essex Property Trust, Inc. (NYSE:ESS) announces its third quarter 2010 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended September 30, 2010, totaled $39.9 million or $1.25 per diluted share compared to $50.8 million, or $1.69 per diluted share for the quarter ended September 30, 2009.The Company’s FFO, excluding non-core items, totaled $39.6 million, or $1.24 per diluted share for the quarter ended September 30, 2010, compared to $38.0 million or $1.26 per diluted share for the quarter ended September 30, 2009.Net income available to common stockholders for the quarter ended September 30, 2010 totaled $6.4 million or $0.21 per diluted share compared to $21.7 million, or $0.74 per diluted share for the quarter ended September 30, 2009, respectively. A reconciliation of FFO for non-core items can be found on page S-3 in the Company’s Supplemental Financial Information package. Same-Property Operations Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the quarter and nine months ended September 30, 2010 compared to September 30, 2009: Q3 2010 compared to Q3 2009 YTD 2010 compared to YTD 2009 Revenues Expenses NOI Revenues Expenses NOI Southern California -0.9
